[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                              FILED
                        FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                          JUNE 3, 2010
                                No. 09-13848               JOHN LEY
                            Non-Argument Calendar            CLERK
                          ________________________

                     D. C. Docket No. 08-02096-CV-TWT-1

JAMES RAE HARRISON,


                                                          Plaintiff-Appellant,

                                     versus

PHIL MILLER,
Douglas County Sheriff Department,
KEN HARPER,
Douglas County Sheriff Department,
MICHELLE AUSTIN,
Douglas County Sheriff Department,
TOMMY WHEELER,
Douglas County Sheriff Department,
ANTHONY POWER,
Douglas County Sheriff Department, et al.,


                                                     Defendants-Appellees.
                            ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                         _________________________

                                     (June 3, 2010)

Before BARKETT, HULL and WILSON, Circuit Judges.

PER CURIAM:

      James Rae Harrison appeals pro se from the district court’s dismissal of his

42 U.S.C. § 1983 complaint on the ground that he failed to file notice of his

address change in violation of Federal Rule of Civil Procedure 41(b) and Local

Rules 41.2(C) and 83.1(D)(3) in the U.S. District Court for the Northern District of

Georgia. On appeal, Harrison asserts that the defendants intentionally mailed him

materials at an incorrect address.

      We review the district court’s dismissal of a case under Federal Rule of Civil

Procedure 41(b) for an abuse of discretion. Gratton v. Great Am. Commc’ns, 178

F.3d 1373, 1374 (11th Cir. 1999) (per curiam). We give “great deference to a

district court’s interpretation of its local rules.” Clark v. Housing Auth. of City of

Alma, 971 F.2d 723, 727 (11th Cir. 1992) (citation and quotation omitted).

      Federal Rule of Civil Procedure 41(b) authorizes a district court to dismiss a

complaint for failure to comply with a court order. Under the Northern District of



                                            2
Georgia’s local rules, the failure of a pro se party to keep the clerk’s office

informed of any address change which causes a delay or otherwise adversely

affects the management of a civil case constitutes grounds for dismissal of the

action without prejudice. N.D. Ga. R. 41.2(C); N.D. Ga. R. 83.1(D)(3); see Doc.

42-2.

        A review of the record indicates that the district court’s order expressly

instructed Harrison to keep the court advised of his current address. Doc. 4.

However, Harrison did not update his address despite the notices and discovery

sent to his undeliverable address in November 2008. See Docs. 19 and 23, Exh. B.

In February 2009, Harrison responded to a motion to dismiss, but he continued to

fail to comply with the local rules and the district court’s order. Moreover,

Harrison offers no persuasive argument challenging the district court’s

determination that his noncompliance resulted in a substantial delay in the

proceedings. Accordingly, we hold that the district court did not abuse its

discretion in dismissing Harrison’s amended complaint without prejudice, and we

affirm.

        AFFIRMED.




                                            3